DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on June 04, 2021 with respect to the amended independent claims have been acknowledged and found persuasive.  Currently claims 1, 7, and 14-30 would be allowable if the following double patenting is overcome.
	
Response to Amendments
Double Patenting
3.	Claims 1, 7, 26 and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,956,105. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Patent No. 10,956,105 suggests the teaching of claims 1, 7, 26, and 27 of the current application regarding storing conflicting print settings at a printer which communicates one of the conflicting print settings to a particular terminal device.

4.	Claims 1, 7, 26 and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,956,095. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of Patent No. 10,956,095 suggests the teaching of claims 1, 7, 26, and 27 of the current application .

5.	Claims 1, 7, 26 and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,093,188. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Patent No. 11,093,188 suggests the teaching of claims 1, 7, 26, and 27 of the current application regarding storing conflicting print settings at a printer which communicates one of the conflicting print settings to a particular terminal device.

6.	Claims 1, 7, 26 and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Application 16/841,465. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of Application 16/841,465 suggests the teaching of claims 1, 7, 26, and 27 of the current application regarding storing conflicting print settings at a printer which communicates one of the conflicting print settings to a particular terminal device.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claims 1, 7, 26 and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Application 16/841,465. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of Application 16/841,465 suggests the teaching of claims 1, 7, 26, and 27 of the current application 

8.	Claims 1, 7, 26 and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Application 17/237,363. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of Application 17/237,363 suggests the teaching of claims 1, 7, 26, and 27 of the current application regarding storing conflicting print settings at a printer which communicates one of the conflicting print settings to a particular terminal device.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
9.	There is a new ground of rejection necessitated by the corresponding THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
10.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674